United States Court of Appeals
                     For the First Circuit


No. 02-2204

    HAROLD METTS; JEAN WIGGINS; BRYAN EVANS; STEPHANIE CRUZ;
                URBAN LEAGUE; NAACP - PROVIDENCE;
       BLACK AMERICAN CITIZENS POLITICAL ACTION COMMITTEE,

                     Plaintiffs, Appellants,

                               v.

  WILLIAM J. MURPHY, Speaker of the House of Representatives;
   ROGER N. BEGIN, in his official capacity as State Board of
   Elections Chairman; MATTHEW A. BROWN, Secretary of State;
          JOSEPH A. MONTALBANO, Senate Majority Leader,

                     Defendants, Appellees,

                 DONALD L. CARCIERI, Governor;
               CHARLES FOGARTY, Lt. Governor and
                Presiding Officer of the Senate,



     The opinion of this Court issued on October 28, 2003, is
amended as follows:

     On page 2, line 11, replace "Bernado" with "Bernardo"